58 N.Y.2d 869 (1983)
Martin T. Connell, Appellant,
v.
Robert Ellison et al., Defendants and Third-Party Plaintiffs-Respondents, and Hilbert F. La Pierre, Third-Party Defendant and Fourth-Party Plaintiff-Respondent. Mildred M. MacIntyre, Fourth-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued January 6, 1983.
Decided February 10, 1983.
Charles A. Gardner for appellant.
Case, Leader & Ayling for Robert Ellison and another, defendants-respondents.
Sanders D. Heller for Hilbert F. La Pierre, third-party defendant-respondent.
Mahlon T. Clements for Mildred M. MacIntyre, fourth-party defendant-respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG, MEYER and SIMONS.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (86 AD2d 943). This disposition is without prejudice to either party, if so *872 advised, making application to the trial court to obtain a definition of boundaries of the subject premises.